Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  3/12/2021. The instant application has claims 1-20 pending. The system, method and medium for packet matching the with redirect rule on a ACL. There a total of 20 claims.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawing filed on 3/12/2021 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract recites “In general, the disclosure relates..”, which needs to be removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2009/0300759 to Wang in view of CN 106453409 to Maipu.

Regarding claim 1, 12, 20, Wang discloses A method for redirecting, by a network device, a host to a captive portal, the method comprising: receiving, by network device hardware of the network device, an incoming frame originating from the host, wherein the incoming frame comprises a payload specifying information associated with an external server, wherein a user of the host has not been authenticated by the captive portal at a time when the incoming frame is received by the network device hardware(Par. 0011 & Par. 0029, the destination address and the ACL matching is done); matching, by the network device hardware, at least a portion of incoming frame to a custom redirect rule of a unified access control list (ACL) implemented in the network device hardware(Fig. 2 item 202. Matching with ACL); in response to the matching, forwarding, by the network device hardware, the incoming frame towards an internal redirection server executing on the network device(Par. 0029 & Fig. 2 item 206, 208 & Par. 00245, the forwarding the packet ).

But Wang does not disclose the internal redirection. In the same field of endeavor as the claimed invention, Maipu discloses receiving, by the network device hardware, a redirection frame, wherein a payload of the redirection frame is generated by the internal redirection server using at least a portion of the incoming frame(Page 5 TABLE 4 step 3), the redirected to Portal server); and transmitting the redirection frame towards the host( Page 5 step 210, the feeds back to client).  


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Wang invention to incorporate redirected to internal server for the advantage of  carrying out authentication using credentials and applying policies as taught in Maipu see Page 5 TABLE 4 step 214 and 215.

Regarding claim 2, 13,  the combined method/system/medium of Wang and Maipu, Maipu discloses  the method of claim 1, wherein the custom redirect rule prevents the incoming frame from being forwarded towards the external server and simultaneously redirects the incoming frame to the internal redirection server(Page 5 step 207 & Step 3, the redirected to Portal server and blocking HTTP request).  

Regarding claim 3, 14, the combined method/system/medium of Wang and Maipu, Maipu  discloses  the method method of claim 1, further comprising: prior to receiving the incoming frame, obtaining, by an ACL manager, the unified ACL from an authentication server (Page 6  Paragraph starting “in the scheme, the MAC address and forwarding table rule are stored for custom redirect); and 27PATENT APPLICATION ATTORNEY DOCKET NO. 170383-018300US; 20057-NP-001 programming, using the unified ACL, the custom redirect rule on an ACL enforcer in the network device hardware(Page 6  Paragraph starting “in the scheme, the MAC address and forwarding table rule are stored for custom redirect).  

Regarding claim 4, 15,  the combined method/system/medium of Wang and Maipu, Wang discloses  the method of claim 3, further comprising: performing MAC-based authentication or EAPoL authentication of the host prior to the ACL manager receiving the unified ACL.  

Regarding claim 6, 17, the combined method/system/medium of Wang and Maipu, Wang discloses  the method of claim 1, wherein the unified ACL includes permit-type rules and deny- type rules (Par. 0043, the matching in ACL for performing action).  

Regarding claim 7, 18,  the combined method/system/medium of Wang and Maipu, Wang discloses  the method of claim 6, wherein the custom redirect rule is one of the deny-type rules(Par. 0043, the matching in ACL for performing action).  

Regarding claim 8, 19,  the combined method/system/medium of Wang and Maipu, Wang discloses  the method of claim 7, wherein incoming network traffic that matches any of deny- type rules, except the custom redirect rule, is dropped by the network device hardware(Par. 0045, the ACL matched and conditions for determine attack and dropped). 
 
Regarding claim 9. The combined method/system/medium of Wang and Maipu, Wang discloses the method of claim 6, wherein the permit-type rules comprise a permit-type rule that allows matching incoming network traffic to access pre-defined websites(Par. 0043, the matching in ACL for performing action).  

Regarding claim 10. the combined method/system/medium of Wang and Maipu, Maipu discloses  the method of claim 1, wherein the redirection frame includes a redirection response that specifies a uniform resource locator (URL) for the captive portal( Page 5 step 207 & Step 3, the redirected to Portal server).  

Regarding claim 11. the combined method/system/medium of Wang and Maipu, Wang discloses the method of claim 10, wherein the payload of the incoming frame specifies a uniform resource locator (URL) for an external server to which the host is requesting access(Par. 0029, the destination address).



	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2014/0032591 to Li which discloses the ingress ACL database and egress ACL database for matching conditions.

US Patent Pub 2019/0190828 to Yuan which discloses the ACL entry and routing table

US Patent Pub 2020/0162517 to Wong, which discloses the session ID for tracking and matching.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov